DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to preliminary amendment filed on 08/11/21.  Regarding the amendment, claims 1-19 are canceled, claims 20-44 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/21, 08/20/21, 11/10/21, 05/02/22, 05/24/22, and 07/14/22 are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing, fig(s) 1-7, 10A-16, 18A-18B, contains a photograph of a view that is capable of being illustrated as a line drawing.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 5,006,744) in view of Jensen et al. (US 5,714,816).
Regarding Claim 20, Archer teaches a motor assembly, comprising: 
a motor housing (62); 
an electrical motor (11) within the motor housing (62) and having a rotor (12); 
a mid-plate (20) disposed in-line with and proximate at least a portion of the motor housing (62), the mid-plate (20) having a peripheral wall and a base wall that together define a cavity (fig 1);
an end-plate (44) disposed in-line with and proximate at least a portion of the mid-plate (20) such that the mid-plate (20) is between the motor housing (62) and the end plate (44), the end plate (44) having a peripheral wall (49) and an end wall (49a, see examiner annotation fig 4) that together at least partially define a cavity; and 
a variable frequency drive electronics unit (46) disposed within the enclosure and configured to provide power to the motor (11).  However, Archer does not teach the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat to the peripheral wall of the mid-plate.

    PNG
    media_image1.png
    572
    736
    media_image1.png
    Greyscale

Jensen teaches an electric motor having a mid-plate (9) comprises a plurality of internal heat sink fins on the base wall (16) that extend radially between a center of the mid-plate (9) and the peripheral wall (12) of the mid-plate (9) and are configured to direct heat to the peripheral wall (2) of the mid-plate (9) to improve heat dissipation (col 2 ln 10-15).

    PNG
    media_image2.png
    567
    554
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat to the peripheral wall of the mid-plate as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 28, Archer teaches a motor assembly, comprising: 
a motor housing (62); 
an electrical motor (11) within the motor housing (62) and having a rotor (12); 
a mid-plate (20) disposed in-line with and proximate at least a portion of the motor housing (62), the mid-plate (20) having a peripheral wall and a base wall that together define a cavity (fig 1), the mid-plate (20) having an opening configured to receive at least partially therethrough the rotor (12), the rotor (12) extending through a bearing assembly (18) coupled to the mid-plate (20);
an end-plate (44) disposed in-line with and proximate at least a portion of the mid-plate (20) such that the mid-plate (20) is between the motor housing (62) and the end plate (44), the end plate (44) having a second cavity (fig 4), and a plurality of heat sink fins (72) configured to dissipate heat from the end-plate (44); 
a variable frequency drive electronics unit (46) disposed within the enclosure and configured to provide power to the motor (11).  However, Archer does not teach the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat from the rotor to the peripheral wall of the mid-plate, and a fan mounted in-line with the end-plate and coupled to the rotor, the fan rotatable to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate.
Jensen teaches an electric motor having a mid-plate (9) comprises a plurality of internal heat sink fins on the base wall (16) that extend radially between a center of the mid-plate (9) and the peripheral wall (12) of the mid-plate (9) and are configured to direct heat to the peripheral wall (2) of the mid-plate (9), and a fan (4) mounted in-line with the end-plate (10) and coupled to the rotor (3), the fan (4) rotatable to flow air over at least a portion of the heat sink fins (13-15) of the end-plate to dissipate heat from the end-plate to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat from the rotor to the peripheral wall of the mid-plate, and a fan mounted in-line with the end-plate and coupled to a rotor of the motor, the fan rotatable by the rotor to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 34, Archer teaches a motor assembly, comprising: 
a mid-plate (20) disposed in-line with and proximate at least a portion of the motor housing (62), the mid-plate (20) having a peripheral wall and a base wall that together define a cavity (fig 1);
an end-plate (44) disposed in-line with and proximate at least a portion of the mid-plate (20) such that the mid-plate (20) is between the motor housing (62) and the end plate (44), the end plate (44) having a second cavity (fig 4) and a plurality of heat sink fins (72) configured to dissipate heat from the end-plate (44); and 
a variable frequency drive electronics unit (46) disposed within the enclosure and configured to provide power to the motor (11).  However, Archer does not teach the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat to the peripheral wall of the mid-plate.
Jensen teaches an electric motor having a mid-plate (9) comprises a plurality of internal heat sink fins on the base wall (16) that extend radially between a center of the mid-plate (9) and the peripheral wall (12) of the mid-plate (9) and are configured to direct heat to the peripheral wall (2) of the mid-plate (9) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with the mid-plate comprising a plurality of internal heat sink fins on the base wall that extend radially between a center of the mid-plate and the peripheral wall of the mid-plate and are configured to direct heat to the peripheral wall of the mid-plate as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claims 21, 29, and 35, Archer in view of Jensen teaches the claimed invention as set forth in claims 20, 28, and 34, Archer further teaches the variable frequency drive electronics unit comprising a circuit board (56), a plurality of power switching components (70) and a plurality of power control components (52).
Regarding Claims 22, 30, and 36, Archer in view of Jensen teaches the claimed invention as set forth in claims 20, 28, and 34, except for the added limitation of the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal.
Jensen further teaches the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal (abstract) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer in view of Jensen’s motor with the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal as further taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding claims 23, 31, and 37, Archer in view of Jensen teaches the claimed invention as set forth in claims 21, 29, and 35, Archer further teaches the plurality of power control components (70) comprises a plurality of power quality filter components mounted to the circuit board about the center of the circuit board (56, fig 3).
Regarding claim 24, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Archer further teaches the end-plate (44) comprises heat sink fins (72)  configured to dissipate heat from the end-plate (44, fig 4).
Regarding Claims 25, Archer in view of Jensen teaches the claimed invention as set forth in claim 24, except for the added limitation of a fan mounted in-line with the end-plate and coupled to a rotor of the motor, the fan rotatable by the rotor to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate.
Jensen further teaches an electric motor having a fan (4) mounted in-line with the end-plate (10) and coupled to a rotor (3) of the motor (3-6), the fan (4) rotatable by the rotor (3) to flow air over at least a portion of the heat sink fins (13-15) of the end-plate to dissipate heat from the end-plate to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer in view of Jensen’s motor with a fan mounted in-line with the end-plate and coupled to a rotor of the motor, the fan rotatable by the rotor to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate as further taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claims 26, 32, and 38, Archer in view of Jensen teaches the claimed invention as set forth in claims 20, 28, and 34, except for the added limitation of the mid-plate further comprises external heat sink fins on and about a peripheral portion of the mid-plate that are configured to dissipate heat from the mid-plate.
Jensen further teaches the mid-plate (9) further comprises external heat sink fins (15) on and about a peripheral portion of the mid-plate that are configured to dissipate heat from the mid-plate (fig 2) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer in view of Jensen’s motor with the mid-plate further comprises external heat sink fins on and about a peripheral portion of the mid-plate that are configured to dissipate heat from the mid-plate as further taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claims 27, and 39, Archer in view of Jensen teaches the claimed invention as set forth in claims 26, and 38, Archer further teaches the mid-plate has an opening (18a) configured to receive at least partially therethrough the rotor (12), the rotor (12) extending through a bearing assembly (18) coupled to the mid-plate (20), the internal heat sink fins (16) are configured to direct heat from the rotor (1) to the periphery of the mid-plate (9, fig 1).
Regarding Claim 33, Archer in view of Jensen teaches the claimed invention as set forth in claim 32, except for the added limitation of the internal heat sink fins are configured to direct heat from the rotor to the periphery of the mid-plate.
Jensen further teaches an electric motor having the internal heat sink fins (16) are configured to direct heat from the rotor (5) to the periphery of the mid-plate (9) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer in view of Jensen’s motor with the internal heat sink fins are configured to direct heat from the rotor to the periphery of the mid-plate as further taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 40, Archer in view of Jensen teaches the claimed invention as set forth in claim 34, except for the added limitation of a fan mounted in-line with the end-plate and coupled to the rotor, the fan rotatable to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate.
Jensen further teaches an electric motor having a fan (4) mounted in-line with the end-plate (10) and coupled to the rotor (3), the fan (4) rotatable to flow air over at least a portion of the heat sink fins (13-15) of the end-plate to dissipate heat from the end-plate to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer in view of Jensen’s motor with a fan mounted in-line with the end-plate and coupled to a rotor of the motor, the fan rotatable by the rotor to flow air over at least a portion of the heat sink fins of the end-plate to dissipate heat from the end-plate as further taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 7199496 B2) teaches a heat-generating components of an integrated motor system are disposed proximate the motor body, for efficient heat dissipation, and the heat-sensitive components are segregated therefrom, physically and thermally.
De Filippis (US 20140139059 A1) teaches a rotating electrical machine integrating an electronic module comprising a printed circuit, a plurality of electronic power and signal components positioned on the components side of the printed circuit, a plurality of conductor tracks, positioned on the welding side opposite the components side of the printed circuit, which implement the direct electrical connections between the electronic power components; the electronic power and signal components are in contact through a filler with the cap of the electrical machine for allowing an optimum dispersal of the heat generated by them, the contact being guaranteed by elastic elements which press on a support in which the electronic module is housed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834